999Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by  Park (US 20170142847 A1).
Park discloses a mobile electronic device (foldable display apparatus 100 in fig 1) comprising: 
a folding display (flexible display 140 in fig 1) having a viewing surface (tensile surface 140t in fig 7B; see paragraph 48; herein, contraction surface 140c of the flexible display 140 may be supported by the first housing 110, the second housing 120, and the folding portion 130, and a tensile surface 140t of the flexible display 140 may produce visible images) and an opposite non-viewing surface (contraction surface 140c in fig 7B); 
a hinge (50 in figs 5, 7A-7B; paragraph 66) coupled to the folding display (i.e., indirectly coupled via first housing 110 and second housing 120) and defining an axis of rotation; and 
an assembly (third hinge shaft 113+ first housing cover 114 + first hinge shaft 111 + first hinge cover 112 + second hinge cover 122 + second hinge shaft 121 + second housing cover 124 + fourth hinge shaft 123 in figs 5, 7A-7B and paragraphs 67-68) coupled to the hinge and configured to (i.e., functional language), during unfolding of the folding display (i.e., changing position of display 140 from fig 7B to fig 7A), cause transverse motion of the axis of rotation away from a main body (first housing 110 in figs 7A-7B) of the mobile electronic device (see figs 7A-7B), wherein the assembly comprises a screen support (first hinge cover 112 + second hinge cover 122) that supports the folding display (see figs 6A-6B; herein, the first and second hinge covers 112 and 122 lay flat to cover and support the folding portion 130 in the open position of flexible display 140; thus, indirectly supporting the flexible display 140 via folding portion 130) and rotates about the axis of rotation;
wherein the folding display, the hinge and the assembly are configured such that the display folds outwardly, such that in a folded state, one portion of the non-viewing surface of the folding display faces another portion of the non-viewing surface of the display (see fig 7B and paragraph 72).
Response to Arguments
6.	Applicant's arguments filed on 6/6/2022 have been fully considered but they are not persuasive.
	With respect to the applicant’s arguments that Park fails to disclose that the assembly comprises a screen support that supports the folding display and rotates about the axis of rotation, the examiner respectfully disagrees. See open position of 
foldable display apparatus 100 of Park in figs 6A-6B. Herein, in the open position of flexible display 140, the first and second hinge covers 112 and 122 lay flat to cover and support the folding portion 130. Moreover, the folding portion 130 supports the flexible display 140 in the open position. Therefore, the first and second hinge covers 112 and 122 indirectly support the flexible display 140 via folding portion 130 in the open position.



Therefore, the arguments remain non-persuasive and the rejection remains unchanged.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835